Abatement Order filed September 27, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00322-CR
                                    ____________

                  TREVEIA SHAWNA MCCURDY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 14-CCR-173702

                             ABATEMENT ORDER

      Appellant timely appealed from a conviction for the offense of theft. On
September 21, 2016, the trial court clerk filed the clerk’s record, which did not
contain a certification of appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)
(“The court of appeals must dismiss an appeal if a certification showing that the
defendant has the right to appeal is not made a part of the appellate record.”). We
therefore abate the case and order the trial court to execute a certification of
appellant’s right to appeal. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Cortez v. State,
420 S.W.3d 803, 806–07 (Tex. Crim. App. 2013).

      An appeal must be dismissed if a certification showing that the defendant has
the right of appeal has not been made part of the record. Tex. R. App. P. 25.2(d);
Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex. R. App.
P. 37.1 and 44.4, we abate this appeal and direct the trial court to file a certification
of the defendant’s right of appeal with the trial court clerk and direct the clerk to
prepare and file a supplemental clerk’s record containing the corrected certification
with this court within 30 days of the date of this order.



                                               PER CURIAM